Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement (IDS) submitted on 4/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitation "the determined state variable" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-11, 13, 15, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ienaga (U.S. Publication No. 20190001952).
Regarding claim 1:
Ienaga teaches:
A method for operating a motor vehicle wherein the motor vehicle has a control device and a drive train, (Paragraph [0024] shows a transmission, driveshafts, and wheels/axles that make up a drive train. Paragraph [0031] shows a control apparatus 200. See also figure 1.)
wherein the drive train includes as components a motor, a clutch, and at least one wheel, (“When the vehicle 1000 is driven in all-wheel drive (AWD), the motor 110 on the front wheel side and the motor 130 on the rear wheel side both generate driving force. The clutches 150 and 152 on the front wheel side are then engaged, and the clutches 160 and 162 on the rear wheel side are engaged.” [0024])
wherein the control device controls a rotational speed of the at least one wheel based on a rotational speed specification using a model mapping the drive train of the motor vehicle, (“The control apparatus 200 includes an external information acquirer 210, a road condition determiner 212, a clutch engagement decider 213, a vehicle speed estimator 214, a target rotation speed setting module 216, a motor rotation speed controller (rotation speed synchronization module) 218, a clutch controller 220, a kid determiner 222, and a vehicle behavior unstableness degree determiner 224. Note that each of the components of the control apparatus 200 illustrated in FIG. 1 can include a circuit (hardware) or a central processing unit such as a CPU, and a program (software) for bringing it into operation.” [0031]; here it shows a plurality of modules used as a model mapping the drive train of the motor.)
wherein a torque generated by the motor is influenced as the manipulated variable as a function of at least one state variable of the drive train determined on the basis of the model, (“This allows for rotation speed synchronization on the motor 110 with the rotation torque of the front wheels 100 and 102 of the decelerated vehicle 1000. Further, the use of torque control on the motor 130 on the rear wheel side, on which the clutches 160 and 162 are engaged, makes it possible to generate greater deceleration.” [0039])
wherein the control device evaluates switching state information describing a switching state of the clutch and synchronizes the determined state variable in the case of switching information describing a closed clutch as the switching state with a measured actual rotational speed of the motor and/or a measured rotational speed of the at least one wheel, (“If the vehicle 1000 is expected to decelerate and reach the spot A, the rotation speed of the motor 110 is not synchronized by starting the motor 110, but the rotation speed of the motor 110 may be synchronized with the rotation speed of the front wheels 100 and 102 by engaging the clutches 150 and 152 and rotating the motor 110 with the rotation of the front wheels 100 and 102.” [0039])
and, in the case of an at least partially open clutch as the switching state, synchronizes switching information with the measured wheel speed of the at least one wheel and not with the measured actual rotational speed of the motor. (“If a road surface condition is changed to make the vehicle behavior unstable while the vehicle 1000 is traveling in front-wheel drive or rear-wheel drive, front-wheel drive or rear-wheel drive is switched to AWD by engaging a released clutch. Impact is then prevented from occurring at the time of clutch engagement, and thus the rotation speed of the motor on the stopped side is synchronized with the rotation speed of the wheels to engage the released clutch. An instance will be described in which front-wheel drive is switched to AWD. The rotation speed of the motor 130 on the stopped rear wheel side is brought into agreement with the rotation speed of the rear wheels 104 and 106 to engage the clutches 160 and 162 on the rear wheel side. More specifically, the differential gear 132 has a predetermined gear ratio. Accordingly, the rotation speed of the motor 130 on the rear wheel side is brought into agreement with the rotation speed obtained by changing the rotation speed of the rear wheels 104 and 106 by the gear ratio of the differential gear 132 to engage the clutches 160 and 162. In addition, if there is provided a deceleration mechanism between the differential gear 132 and the motor 130, the rotation speed of the motor 130 on the rear wheel side is brought into agreement with the rotation speed obtained by changing the rotation speed of the rear wheels 104 and 106 by the gear ratios of the differential gear 132 and the deceleration mechanism to engage the clutches 160 and 162. The following also refers to control to bring motor rotation speed into agreement with wheel rotation speed before clutch engagement as rotation speed synchronization control.” [0028])

Regarding claim 2:
Ienaga teaches all of the limitations of claim 1.
Ienaga further teaches:
wherein a wheel speed, a torsion angle of a drive shaft of the drive train, a speed of the motor, an actual torque of the motor, and/or a load torque occurring on the at least one wheel can be determined as a state variable on the basis of the model. (“If a road surface condition is changed to make the vehicle behavior unstable while the vehicle 1000 is traveling in front-wheel drive or rear-wheel drive, front-wheel drive or rear-wheel drive is switched to AWD by engaging a released clutch. Impact is then prevented from occurring at the time of clutch engagement, and thus the rotation speed of the motor on the stopped side is synchronized with the rotation speed of the wheels to engage the released clutch. An instance will be described in which front-wheel drive is switched to AWD. The rotation speed of the motor 130 on the stopped rear wheel side is brought into agreement with the rotation speed of the rear wheels 104 and 106 to engage the clutches 160 and 162 on the rear wheel side. More specifically, the differential gear 132 has a predetermined gear ratio. Accordingly, the rotation speed of the motor 130 on the rear wheel side is brought into agreement with the rotation speed obtained by changing the rotation speed of the rear wheels 104 and 106 by the gear ratio of the differential gear 132 to engage the clutches 160 and 162. In addition, if there is provided a deceleration mechanism between the differential gear 132 and the motor 130, the rotation speed of the motor 130 on the rear wheel side is brought into agreement with the rotation speed obtained by changing the rotation speed of the rear wheels 104 and 106 by the gear ratios of the differential gear 132 and the deceleration mechanism to engage the clutches 160 and 162. The following also refers to control to bring motor rotation speed into agreement with wheel rotation speed before clutch engagement as rotation speed synchronization control.” [0028]; here it shows that a rotation speed of the motor can be determined.)
Regarding claims 4 and 13:
Ienaga teaches all of the limitations of claims 1 and 2. 
Ienaga further teaches:
wherein the switching state information is determined by the control device or transmitted from a control unit of the motor vehicle to the control device. (“The motor rotation speed controller 218 controls the motor 110 such that the rotation speed of the motor 110 becomes the target rotation speed R in the spot A. As illustrated in FIG. 4, the motor rotation speed controller 218 starts the motor 110 when the vehicle 1000 reaches a spot B such that the rotation speed of the motor 110 becomes the target rotation speed R in the spot A, and controls the motor 110 such that the rotation speed of the motor 110 is the target rotation speed R when the vehicle 1000 reaches the spot A. The motor rotation speed controller 218 starts the motor 110 with the increase rate of the rotation speed of the motor 110 set at the maximum increase rate when the vehicle 1000 reaches the spot B, where the target rotation speed R can be reached in the spot A. More specifically, the motor rotation speed controller 218 calculates, for the spot A, the spot B, where rotation speed synchronization is begun, on the basis of the target rotation speed, the current rotation speed, rotation speed grade that allows for rotation speed synchronization with no shock at the time of clutch engagement, and the like. The motor rotation speed controller 218 begins rotation speed synchronization control when this spot B is passed. The timing at which rotation speed synchronization is begun may be set by time.” [0036]; here it shows that the motor rotation speed controller which is part of the control apparatus is used to synchronize the motor speed with the wheel speed.)

Regarding claims 5, 15, and 17:
Ienaga teaches all of the limitations of claims 1, 2, and 4.
Ienaga further teaches:
wherein error status information is generated if a torque intervention is generated by the control device if the switching status information describes an open clutch, wherein the error status information is transmitted to at least one control unit of the motor and/or the control device performs at least one action assigned to the error status information. (“Once the skid determiner 222 determines that the vehicle 1000 skids, the clutch engagement decider 213 decides that the clutches 150 and 152 are engaged, and the clutch controller 220 engages the clutches 150 and 152 on the front wheel side. It takes time to increase the motor rotation speed in spite of clutch engagement feedback control based on such a skid determination if the motor 110 on the front wheel side is stopped at the time of the skid determination. Accordingly, it takes to engage the clutches. Therefore, in the second example, the motor rotation speed is increased in advance on the basis of an index (vehicle behavior unstableness degree) indicating the unstableness of the vehicle, and the amount of control on the motor rotation speed at the time of the skid determination is kept minimum to make it possible to immediately engage the clutches at the time of the skid determination.” [0046]; here it shows that the motor control device controls the speed of the motor upon detecting that a skid error has taken place.)

Regarding claims 6, 18, and 20:
Ienaga teaches all of the limitations of claims 1, 2, and 4.
Ienaga further teaches:
wherein the rotational speed specification is adjusted to a limit of a maximum rotational speed and/or a minimum rotational speed and/or a target rotational speed control function. (“The motor rotation speed controller 218 starts the motor 110 with the increase rate of the rotation speed of the motor 110 set at the maximum increase rate when the vehicle 1000 reaches the spot B, where the target rotation speed R can be reached in the spot A. More specifically, the motor rotation speed controller 218 calculates, for the spot A, the spot B, where rotation speed synchronization is begun, on the basis of the target rotation speed, the current rotation speed, rotation speed grade that allows for rotation speed synchronization with no shock at the time of clutch engagement, and the like.” [0036])

Regarding claim 7:
Ienaga teaches all of the limitations of claim 1.
Ienaga further teaches:
wherein the manipulated variable is adjusted to dampen a vibration of at least one component of the drive train and/or to protect a component of the drive train. (“More specifically, the motor rotation speed controller 218 calculates, for the spot A, the spot B, where rotation speed synchronization is begun, on the basis of the target rotation speed, the current rotation speed, rotation speed grade that allows for rotation speed synchronization with no shock at the time of clutch engagement, and the like.” [0036]; here it shows that motor speed is adjusted to reduce shock or vibration at the time of clutch engagement.)

Regarding claim 8:
Ienaga teaches all of the limitations of claim 1.
Ienaga further teaches:
herein the rotational speed specification is adjusted by a slip control function to limit a slip of the at least one wheel and/or the rotational speed specification can be adjusted by an all wheel control function to create a rotational speed difference. (“In addition, completely switched to AWD in the spot A, the vehicle 1000 can be switched to AWD earlier than the vehicle 1000 is switched to AWD after a skid is detected in the spot A. It is then possible to make the behavior of the vehicle 1000 stable.” [0038])

Regarding claim 9
Ienaga teaches all of the limitations of claim 1.
Ienaga further teaches:
Wherein the rotational speed specification is adjusted by a driving mode control function, particularly to carry out a driving mode, a braking mode, and/or controlled braking. (“If the vehicle 1000 is expected to decelerate and reach the spot A, the rotation speed of the motor 110 is not synchronized by starting the motor 110, but the rotation speed of the motor 110 may be synchronized with the rotation speed of the front wheels 100 and 102 by engaging the clutches 150 and 152 and rotating the motor 110 with the rotation of the front wheels 100 and 102. In this case, abruptly engaging the clutches 150 and 152 causes a shock at the time of engagement. Accordingly, it is desirable to use partial clutch engagement to engage the clutches 150 and 152. This allows for rotation speed synchronization on the motor 110 with the rotation torque of the front wheels 100 and 102 of the decelerated vehicle 1000. Further, the use of torque control on the motor 130 on the rear wheel side, on which the clutches 160 and 162 are engaged, makes it possible to generate greater deceleration. This makes it possible to perform rotation speed synchronization control during deceleration efficiently than starting the motor 110.” [0039])

Regarding claim 10:
Ienaga teaches all of the limitations of claim 1.
Ienaga further teaches:
A control device, comprising at least one control unit, wherein the control unit is configured to carry out a method according to claim 1. (“As illustrated in FIG. 1, the vehicle 1000 includes a control apparatus 200, a communication apparatus 300, and a position detection apparatus (global positioning system (GPS) 400. FIG. 2 schematically illustrates the control apparatus 200 and the communication apparatus 300, and peripheral components thereof. The control apparatus 200 includes an external information acquirer 210, a road condition determiner 212, a clutch engagement decider 213, a vehicle speed estimator 214, a target rotation speed setting module 216, a motor rotation speed controller (rotation speed synchronization module) 218, a clutch controller 220, a kid determiner 222, and a vehicle behavior unstableness degree determiner 224. Note that each of the components of the control apparatus 200 illustrated in FIG. 1 can include a circuit (hardware) or a central processing unit such as a CPU, and a program (software) for bringing it into operation.” [0031])

Regarding claim 11
Ienaga teaches all of the limitations of claim 10.
Ienaga further teaches:
A vehicle comprising a drive train and a control device according to claim 10. (See figure 1.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 12, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ienaga (U.S. Publication No. 20190001952) in view of Srinivasan (U.S. Publication No. 20180202543).
Regarding claims 3 and 12:
Ienaga teaches all of the limitations of claims 1 and 2.
Srinivasan further teaches:
wherein the state variable is determined by an observer, particularly a Luenberger observer. (“The controller (39) requires information about the output shaft torque (T.sub.s) being transmitted through the compliant shaft (19) and information on other key operating variables such as clutch torques, clutch pressures, and turbine torque. Because production transmissions lack torque sensors, and in most cases clutch pressure sensors, an estimator (38) is designed for obtaining information on output shaft torque, turbine torque, clutch pressure, and clutch torques for monitoring and control goals. FIG. 3 is a schematic representation of a part of this real-time estimator. This subroutine of the estimator (38) is a standard Luenberger observer, where the observer gain, L (53), can be selected to ensure robustness with respect to the driveshaft (19) compliance (K.sub.s), which is usually not known to a sufficient degree of accuracy. The subroutine implemented in FIG. 3 is given by equation (1).” [0042])
Ienaga and Srinivasan are analogous art because they are in the same field of art, load transfers and speed synchronization. It would have been obvious to one of ordinary skill in the art to modify the control apparatus/method of Ienaga to include the Luenberger observer of Srinivasan in order for the state variable to be determined by a Luenberger observer. The teaching suggestion/motivation to combine is that it would allow for a more accurate observation of the state variable. 

Regarding claim 14:
Ienaga in view of Srinivasan teaches all of the limitations of claim 3.
Ienaga further teaches:
wherein the switching state information is determined by the control device or transmitted from a control unit of the motor vehicle to the control device. (“The motor rotation speed controller 218 controls the motor 110 such that the rotation speed of the motor 110 becomes the target rotation speed R in the spot A. As illustrated in FIG. 4, the motor rotation speed controller 218 starts the motor 110 when the vehicle 1000 reaches a spot B such that the rotation speed of the motor 110 becomes the target rotation speed R in the spot A, and controls the motor 110 such that the rotation speed of the motor 110 is the target rotation speed R when the vehicle 1000 reaches the spot A. The motor rotation speed controller 218 starts the motor 110 with the increase rate of the rotation speed of the motor 110 set at the maximum increase rate when the vehicle 1000 reaches the spot B, where the target rotation speed R can be reached in the spot A. More specifically, the motor rotation speed controller 218 calculates, for the spot A, the spot B, where rotation speed synchronization is begun, on the basis of the target rotation speed, the current rotation speed, rotation speed grade that allows for rotation speed synchronization with no shock at the time of clutch engagement, and the like. The motor rotation speed controller 218 begins rotation speed synchronization control when this spot B is passed. The timing at which rotation speed synchronization is begun may be set by time.” [0036]; here it shows that the motor rotation speed controller which is part of the control apparatus is used to synchronize the motor speed with the wheel speed.)

Regarding claim 16:
Ienaga in view of Srinivasan teaches all of the limitations of claim 3.
Ienaga further teaches:
wherein error status information is generated if a torque intervention is generated by the control device if the switching status information describes an open clutch, wherein the error status information is transmitted to at least one control unit of the motor and/or the control device performs at least one action assigned to the error status information. (“Once the skid determiner 222 determines that the vehicle 1000 skids, the clutch engagement decider 213 decides that the clutches 150 and 152 are engaged, and the clutch controller 220 engages the clutches 150 and 152 on the front wheel side. It takes time to increase the motor rotation speed in spite of clutch engagement feedback control based on such a skid determination if the motor 110 on the front wheel side is stopped at the time of the skid determination. Accordingly, it takes to engage the clutches. Therefore, in the second example, the motor rotation speed is increased in advance on the basis of an index (vehicle behavior unstableness degree) indicating the unstableness of the vehicle, and the amount of control on the motor rotation speed at the time of the skid determination is kept minimum to make it possible to immediately engage the clutches at the time of the skid determination.” [0046]; here it shows that the motor control device controls the speed of the motor upon detecting that a skid error has taken place.)

Regarding claim 19
Ienaga in view of Srinivasan teaches all of the limitations of claim 3.
Ienaga further teaches:
wherein the rotational speed specification is adjusted to a limit of a maximum rotational speed and/or a minimum rotational speed and/or a target rotational speed control function. (“The motor rotation speed controller 218 starts the motor 110 with the increase rate of the rotation speed of the motor 110 set at the maximum increase rate when the vehicle 1000 reaches the spot B, where the target rotation speed R can be reached in the spot A. More specifically, the motor rotation speed controller 218 calculates, for the spot A, the spot B, where rotation speed synchronization is begun, on the basis of the target rotation speed, the current rotation speed, rotation speed grade that allows for rotation speed synchronization with no shock at the time of clutch engagement, and the like.” [0036])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664